Citation Nr: 1300285	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  10-03 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease and chondromalacia of both knees prior to June 17, 2010.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease and chondromalacia of the right knee beginning June 17, 2010.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease and chondromalacia of the left knee beginning June 17, 2010.

4.  Entitlement to a rating in excess of 10 percent for duodenal ulcer.

5.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the Veteran's 10 percent ratings for his bilateral knees, duodenal ulcer, and bilateral hearing loss.  During the course of the appeal, in a January 2011 rating decision, the RO awarded separate 10 percent ratings for the Veteran's bilateral knee disabilities.  Therefore, the issues are characterized as shown on the first page of this decision.

In July 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this proceeding has been associated with the claims file.  During this hearing the Veteran submitted additional medical evidence along with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2012).  Therefore, the Board may properly consider such newly received evidence. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his bilateral knee disabilities, duodenal ulcer, and bilateral hearing loss.  

Relevant to his bilateral knee disabilities, the Veteran was most recently afforded a VA examination in November 2010.  Regarding his ulcer and bilateral hearing loss, such were most recently examined by VA in December 2007.  In a July 2012 statement the Veteran's representative indicated that, with regard to all of the issues on appeal, the Veteran's disabilities had worsened and new, more contemporaneous VA examinations were requested.  

Moreover, during the July 2012 Board hearing, the Veteran specifically contended that his service-connected bilateral knee and hearing loss disabilities had increased in severity.  In support of these allegations the Veteran submitted treatment records from Darnall Army Medical Center dated from August 2011 through October 2011 showing complaints of chronic knee pain as well as magnetic resonance imaging (MRI) findings of chronic ACL (anterior cruciate ligament) tear, likely chronic partial popliteus tendon tear, posterior cruciate ligament ganglion, and degenerative tearing of the medial and lateral meniscus.  Additionally, as relevant to his right knee, he testified to a burning sensation in the joint.  The Veteran also submitted an August 2012 VA treatment record noting complaints of increased bilateral hearing loss, particularly the left ear, since his most recent VA examination in December 2007.  This examination report noted that the Veteran had mild to severe sensorineural hearing loss in the right ear and severe sensorineural hearing loss in the left ear, however, the August 2012 record does not show any actual audiometric findings.  

Furthermore, during the July 2012 Board hearing the Veteran testified that he performed maintenance work and while he was previously working full-time (40 hours per week), he reduced his hours to part-time (20 hours per week) two years earlier due to the difficulties he was experiencing with his bilateral knee and hearing loss disorders.  Therefore, on remand, the Veteran should be afforded new VA examinations for his service-connected bilateral knee, duodenal ulcer, and hearing loss disabilities so as to determine the current nature and severity of such disabilities, to include the impact such have on his employability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, aside from the records submitted by the Veteran during the July 2012 Board hearing, the most recent VA medical records in the claims file are dated in January 2011 and the most recent records from Darnall Army Medical Center are dated in April 2008.  Thus, there appear to be outstanding medical records in this case that should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of all medical care providers who have treated him for his bilateral knee, duodenal ulcer, and bilateral hearing loss disabilities, including any private providers, to specifically include reports from Darnall Army Hospital regarding treatment for these disorders from April 2008 to the present.  After obtaining any  necessary authorization from the Veteran, request all identified records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Obtain all outstanding VA treatment records from January 2011 to the present, and associate them with the claims file. 

3. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his bilateral knee disabilities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should include range of motion studies and note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Categorize any instability and/or subluxation found to be present as slight, moderate, or severe.  The examiner should also assessment of the Veteran's occupational limitation as a result of the disabilities.  The examiner should indicate whether the Veteran has a neurological impairment of the right knee and, if so, identify the current level of impairment.  

4. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his duodenal ulcer.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should discuss the nature and severity of all manifestations of the Veteran's duodenal ulcer.  He or she should specifically indicate whether such results in periodic vomiting, recurrent hematemesis or melena, anemia, and/or weight loss, and the frequency and severity of such symptoms.  The examiner should also indicate the frequency of the Veteran's recurring symptoms, to include the duration of any incapacitating episodes.   Finally, he or she should provide an assessment of the Veteran's occupational limitation as a result of his duodenal ulcer.

5. After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss. The examiner should review the claims file. The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should provide an assessment of the Veteran's occupational limitation as a result of his bilateral hearing loss.  

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



